Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 25 June 1824 to 27 June 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					25-27 June 1824
				
				June 25. Johnson went to Town and on mountain mounting his Horse; the Beast trod on his foot and hurt him very much—26 He went to see Mr. Caruthers who was too ill to admit him—He is beginning to feel the effect of the Water which promises to be very salutary, and is in high spirits at the appointment of Dr. Watkins; I am very glad of it but could not help exclaiming poor Frye! He is also much rejoiced at the resignation of Judge Chase, which is to do wonders in that great Theatre of the World Rockville—This news was all gleaned from last nights Papers; and among the things that you are to go on to Boston, to Address the  Academy of Arts and Sciences—If this is true I wish you would let me know at what time you intend to go, as my return home may somewhat depend on it, being determined not to go to Boston and risque the fatigue of parties Til this Summer—Mr. Porterfield thinking Mary intended staying here with her brother; very kindly offered to take me as far as Shepards town to meet the Carriage—We took a warm bath yesterday for the first time—While in the bath we heard a violent explosion, and Mary observed to me that they must be blowing rocks again; but on coming out of the room we were informed that the Boiler in which they heat the water had burst, and occasioned the explosion—We went into Town to return the visits of Mrs. Tod and Mrs. Barclay; but owing to the difficulty of procuring a Carriage we arrived at one o clock the Bedford dinner time—Mr. Porterfield insisted on our taking Mr Morgans Carriage, which I did as I knew that it was absolutely necessary to return the visits—We returned to dinner an hour after the usual time—Mr Morgan has again revived, and there are again some faint hopes of his recovery—In the Evening we walked over to the Spring, and while there Mrs. Morgan arrived, and we had such a Scene as we it is impossible to describe—I have frequently heard of frantic grief, but I never saw such uncontrouble emotion, I am almost tempted to say such wilful extravagance—I did every thing in my power to assist her; but I soon perceived the thing must have its course, and retired—I am not I hope hard hearted, but I could not sympathize in such feelings which appeared to me to spring too much from selfish unruly passions; as her husbands sufferings had he been in a state to know what was passing, seemed to be very secondary considerations compared with the indulgence of her own violence; and I veryly believe many of the bystanders were more anxious for the effect on some of the bystanders assistants, than as to the consequences to the Lady herself—As the Hysteric fits lasted between four and five hours; precisely in the style of Pattys; all the persons who have been in the habit of attending her husband, were necessarily called off; and her Son a poor sickly boy of fourteen, and whose distress was deep and heartfelt; was left to mourn unpitied and unnoted in his fathers room—They gave her a pint of Brandy, and Mr Porterfield seemed to be accustomed to the thing and though very kind, handled her very roughly and apparently much to the purpose—Mr & Mrs. Bird a Lawyer & his Lady from Bedford came to pay me a visit—but I was too much engrossed with Mrs. M. to be conscious of the honour intended me—After we retired to our Drawing room, they came and sat with us half an hour; but would not be prevailed upon to stay tea to which I invited them—Mr. Page had been in Town all day—and finding us all in confusion when he returned, he sent immediately for the Dr., who soon arrived; and a composing draught which however was sometime before it took effect allayed the Storm, and set us all to sleep excepting poor Mr Porterfield—who passed the time between the Husband and Wife in really devoted attention; The more I see of this man the more I respect him for his kind and amiable heart, which and under the roughest possible exterior, appears to enshrine the best possible feelings—Mr Page informed us that Mr & Mrs. Mark Richards of Philadelphia, and Mr. & Mrs: Jones would dine here tomorrow—It is not vanity to say that I am one of the curiosities of the day—27 Our usual party met to day at breakfast, with the addition of young Morgan—Mr Porterfield told us that Mrs. M—— was quite composed, had seen her husband who knew her, and had conversed with her a short time—He is better again to day, and it is utterly impossible to foresee the event—He says he told her that they had given her a pint of Brandy last night; to which she answered they should have given her a quart—The Lad is handsome but looks very sickly—Mr P. was urgent for us to go to Church, but I felt weak and weary from my exertions of yesterday, and declined, the day being very warm—Among the annecdotes collected here; is a dismal account of the Wife of Judge Holmes of Virginia; who it seems is dreadfully addicted to the use of powerful stimulants—While under this influence she fell into the fire, where she laid some time it is said, unconscious of her situation and when picked up, half her Face was burnt to the bone. Can drink so deaden the faculties as to make us insensible to excruciating suffering? This to me is incredible! utterly incomprehensible!—I fear you will think my brain tediously prolific, and be wearied to death by my prolixity—but writing to you is one of my greatest resources, and draws us nearer together during our separation—added to which it is a faint proof of my return to health, and that the brain which has been so long as it were dried up by head ache; is once more in a state to resume its natural functions—I will close my Letter in the Eveng. Mr Richards is a violent partizan of Mr. Clay. If you intend going to Boston send John and the Carriage to me, and I will remain here a little longer, as the Dr is very earnest for me to prolong my stay—Dr Huntt had better tell Mrs. Greuhm to come here; I am sure she would derive the utmost benefit from the use of the waters; and you must tell Mr Addington that they are thought a cure for Dyspepsia—Govr. & Mrs. Findlay arrived at Bedford yesterday, he has a Liver complaint—A Mr. Crane of Baltimore is also there, but is coming to stay here on Tuesday. Govr Lloyd and family are to be here in the course of next Month—The Negro who attends Mr Morgan, informed Mr Page that his Lady had such fit for every trifle, and it was best to let her alone—The great dinner is over and a most tedious and disagreeable affair it has been—Mr Richards looks like a bon vivant of the Clay School; and Mr Jones is a dapper little Gentleman of much self importance; who the others were I cannot guess, but one was the supposed Candidate for Mr. Tods vacated seat in Congress. I think they said his name was Piper—As it is five o clock I must close my Epistle with love to John; and every good wish from your affectionate Wife
				
					L. C. A.
				
				
			